Campbell J.
I should not dissent from the opinion of the majority of the court on a question of practice, if it did not involve the denial of any right of hearing to a pa,rty who has, as I think, in no respect deviated from any of our rules.
The errors which our rules require to be assigned are the errors supposed to have been committed by the Circuit Court. Where a case has been tried in that court, and the judge has made or refused rulings, each refusal or ruling complained of must be excepted to separately, and, if wrong, each is in fact a distinct error independent of the rest. In assigning errors of this sort, they may be assigned one by one, or, as held in Niles v. Rhodes, 7 Mich. 374, they may be included in a single assignment, which, in that case, was that the judge “gave the several instructions to the jury asked for by the defendant, and refused to give the several instructions, or any or either of them asked' for by the plaintiffs.” It would be difficult to make an assignment more sweeping, and yet it was rightly regarded by the court as a full compliance with the rule.
There is another class of cases wherein the Circuit Court, instead of trying the cause, simply reviews proceedings had’ before some other officer or tribunal, and determines upon the correctness of his rulings and findings. Thus a certiorari lies to a justice, and the errors complained of in his action are set forth in the affidavit. If the Circuit Court entirely affirms or entirely reverses his action, instead of assigning separate errors upon the points raised before the justice, the assignment is single, and complains of the single ruling of the Circuit Court in affirming or reversing the judgment. In Berry v. Lowe, 10 Mich. 9, where the affirmance was only partial, the error assigned was “ that the Circuit Court 'erred in holding that the justice’s judgment was erroneous in the sewal causes of error assigned in the *245affidavit for certiorari,” and this was held to be the correct form. As the Circuit Court there reversed the judgment below as to a part, and affirmed it as to a part, this was not technically true, for the court did not hold the judgment erroneous for all the causes in the affidavit, but allowed one of those causes to prevail. But this court held the assignment good, and declared that the correct practice here was to argue the case upon all the points raised by the affidavit, whether allowed or disallowed below, although only one party had complained, and although the judgment had been partially in his favor.
In these cases, as in such as we now have presented to us, the Circuit Court makes but a single ruling, and that comes up as an entirety. Its finding cannot be severed or divided up into its elements. The error consists in that one conclusion, and the assignment which complains of that is as accurate and as specific as an error assigned on any other single ruling. The principles of law involved in the rejection of a piece of testimony, or in ruling that there is no evidence to warrant a recovery, may be numerous and complex, but the exception is made and the error is assigned on the single ruling, and not on the varied legal propositions. The power of the Circuit Court in regard to the reports of referees is identical with its power on certiorari, except that it may order a new trial of a referred case. But in both classes of cases it can confirm or reverse the conclusion of the inferior officer, in whole or in part, and in regard to either its judgment is alike single. If complained of in this court, it is because the objections to the proceedings were allowed or disallowed, and in both classes of proceedings, those objections are set forth in the record for the information of the Circuit Court, and come up before us on the same papers and require no further , recital. We cannot do anything more or less than decide whether, on those papers, the Circuit Court decided correctly. We must go over precisely the same ground which *246that court had to traverse, whatever may be the form of the assignment, and the sole question we are to answer is, not whether this or that objection was well founded, but whether the judgment of the Circuit Court was correct upon the record presented there. If any court could review our judgment in this case, there could be no "new question raised, and our written opinions would form no part of the record. They might affirm our conclusions, and yet disaffirm our reasons, and so might we do with proceedings from the circuit. The correctness of the conclusion is the only material question, and I think the only error that can be assigned, must be upon that one act of the court below. "We have no knowledge of anything else which the judge may have done or said, and no means of obtaining any, as no exceptions ever lie where the decision is to be rendered on a written case, sent up for review or approval from a referee.
It seems to me, that any further assignment, instead of being more accurate, would be a direct departure from the record.
•If this were a case permitting a more full assignment, I think it an unnecessarily technical practice to put a party out of court, when there neither is, nor reasonably can be, any misapprehension. The only result will be, I fear, to encourage a refinement of practice which, in a court of last resort, is not to be desired. "Where the assignment points out enough to indicate the real controversy, the cases already cited dispense with repetitions which are really useless. This is the true reason why errors are not assigned on certiorari.
It would not be proper to discuss the main questions in this case, since the majority of the court consider them not open to examination upon the assignment. I therefore express no opinion upon them.